1116/2018 Kyrsten Sinema Wants Vou '1’0 Know She' s Not A Progressive 1 HuffPost
Case 1:18-0\/- -02894- RCL Document 1- 1 Filed 12/10/18 Page 1 014

      

R991191199119 919 111 191111@1111119 11911 1911191 9991 11:1:1 919919991 11199
1191/9111911 own 9191119199,91199 991119y111119 119 99111119 1191

599919 1911111 91129119 opt{!o

» 99 1191119
999111919

 

 

AdChoices 119
PHOEND( -- Demoomtic Rep. 91911’1 1191/9 1911111111 999111
1191 999/ven 5119 1199 1191111119 9 91999 9991919119919999911 on 11991111 9919
911119 Ci"es1:9n’1B9111oon1g 9 music venue on 1119 99191<1119"9111119 eity’s
downtown, Wnen 911 999919119199 1199911911 991119n

“Do you suppon; ‘11/19919919 191 911"?"

“1 do not," Sinema 1999911999 99191111/ to 1119 19991191g 19191 911/11191119 same
answer to 9 999311911 999111111111911191 9119 999991199 adding 9 public 11991111
insurance option 19 09911199919m

“1’ve been 19991-1999999 on 9999911199 199119119 9199999191119111919
Arizonans 99199999919 9119199919 991191999,” 3119 9919. §119 111/991 on 19
talk about 1191 Wo11< With 9999911999919 dei9y 9191< nike included 111 1119
end 19 increase 1119 num991 919m91oy999 9 991911
business 111991 emoioy 19 199 11991999 91191 991919 1119 999191:1191119 991

Sinerna is 11919911y’9 nominee 191 §§@§9,_11_;9;1@9; in 11119 91919. 11’9 919111191
Repubiicen 99911911 -»- 1191119 19 B911y 69191119191,111919911991 911119 modern
9011991\1911\19 1991/9199111--1119119 919W1y1u1ning 1919 9 ewing 91919.. Sne’s in
9 1191111999 Witn GOP Ren., 11911119 M99911y, one 911119111919111911999
women 19 'Hy in 9919991, 111 9 1999 Deinoe1919 19991\11111119 1191/9 9 91191199 91
191<1119 back 1119 1.1..3.899919n

hups:Ilwww.huftingtonpost.comlemrylkyisten-sinema-not-progressive__us_5bdca88194b099439319df93 1/6

meals ease 1:19-0v-029menem99991119111'1‘9!$*1§11§‘8‘1§1?61‘1§°'B“a'"§°es‘z 014
By the time Sinema was elected to Congress in 2012, she was a full-

iiedged moderate S_he became a favorite of House Minority Whip Steny
Hoyer (D-Md.) and an annoyance to his more liberal boss, House Minority
Leader Nancy Pelosi (D-Calif.). She joined the Blue Dog Caucus, a

.,shrinking group of conservative Democrats, and the New Democrats, a
group of pro-business members who mostly hail from suburban areas. She
earned me endorsement ot the U.S. Chamber of Commerce in 2014. Since
the beginning of President Donald Trump's administration, she has y_g_t<_a_d__
with him@ nearly two-thirds of the time.

Afew weeks before launching her Senate bid, rumors began to swirl that A\,
Trump was going to pardon the state’s notorious former Maricopa County lN 16
sheriff, Joe Arpaio, who had been sent to prison for contempt of court. in W`pg¢f‘/
August, a letter asking the president not to pardon Arpaio,,was signed by

every Democratic member of the Arizona congressional delegation

- except Sinema. Despite this. multiple progressives in the state noted

Sinema’s campaign has sent out dozens of on\ine fundraising missives

invoking Arpaio. (As recently as last week, a Sinema email noted \frce

President Mike Pence was visiting Arizona. “The last time he was here, he

attacked Kyrsten and praised convicted criminal Joe Arpaio!" the email
read.)

1316/2018 Kyrsten Sinema Wants ¥ou To Know She’s Not A Progressive | HuffPost
By me nme §11§1111111“30@ §§1@1111, 0%0151%%'1 11101"2€%1$1111§ 1131 3 014
fledged moderate. She became a favorite of House Minority Whip Steny
Hoyer (D-Md.) and an annoyance to his more liberal boss, House Minority
Leader Nancy Pelosi (D-Ca|if.). She joined the Blue Dog Caucus, a
shrinking group of conservative Democrats, and the New Democrats, a
group of pro-business members who mostly hail from suburban areas. She
earned the endorsement of the U.S. Chamber of Commerce in 2014. Since
the beginning of President Donald Trump's administration, she has U_vmr_g*t,g_ea_c_t,n

w\g,i/W§;gl;rmwlj,jwr_y_1 nearly two-thirds of the time.

A few weeks before launching her Senate bid, rumors began to swirl that

Trump was going to pardon the state’s notorious former Maricopa County

sheriff Joe Arpaio, who was convicted for criminal contempt of court. ln

August, a leder§§m§'mesmmmigned byM ‘>94(,¢7(
every Democratic member of the Arizona congressional delegation

- excth §igwehrg,g. Despite this, multiple progressives in the state noted M‘;Z,,e ron(
Sinema’s campaign has sent out dozens of online fundraising missives

invoking Arpaio. (As recently as last week, a Sinema email noted Vice

President Mike Pence was visiting Arizona. “The last time he was here, he

attacked Kyrsten and praised convicted criminal .Joe Arpaio!" the email
read)

  

CORRECTION. previous version of this story mistakenly indicated Joe
rison for his conviction

https://www.hufiingtonpost.com/entry/kyrsten-sinema-not-progressive__us_$bdca881e4b09d4393ledfa3 6/6

 

H ff";gt p N , , 8 _ re fe ,ia,
A 1`§\~ $ee§s%§é?§§eq§§'§&a#.% SreWmeirMaaaéw ramada

Trump was going to pardon the state’s notorious former Maricopa County
sheriff, Joe Arpaio, wl]gjiad been sent to prison for contempt of court. ln
August, a letter asking the president not to pardon Arpaio was signed by
every Democratic member of the Arizona congressional delegation
-- except Sinema. Despite this, multiple progressives in the state noted
Sinema’s campaign has sent out dozens of online fundraising missives
invoking Arpaio. (As recently as last week, a Sinema email noted Vice
President Mike Pence was visiting Arizona. “The last time he was here, he
attacked Kyrsten and praised convicted criminal Joe Arpaio!" the email

FB

ln reference to Huffington Post article dated November 6, 2018. Kevin Robillard writes “rumors
began to swirl that Trump was going to pardon the states notorious former Maricopa county
Sheriff, .Joe Arpaio, who had been sent to prison for contempt of cggrt." Arpaio has never been
sentenced nor was he ever sent to prison. Arpaio says the completely, misleading, defamatory
statements by the Huffington Post is calculated to harm his reputation.

Arpaio has already shown that he is not one to sit back and not take action against wrongdoing //
Fake News by the media

Tw_itter‘: Nov 6 , 2018
Huffrngton Post News Says Sheriff Joe Arpaio, has been sent to prison. Arpaio has never been
sentenced nor was he ever sent to prisgn. Arpaio says the completely, misleading, defamatory
statements by the Huffington Post is calculated to harm his reputation. He is fighting back.

